Citation Nr: 1547598	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-20 767	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for the service-connected disability manifested by a restrictive ventilatory defect due to pulmonary blast trauma and shell fragment wounds to the chest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  He was awarded a Vietnam Service Medal and a Purple Heart.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO that granted service connection for restrictive ventilatory defect and assigned a 30 percent rating under Diagnostic Code 6602, effective on April 14, 2008.  

In July 2011, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge (VLJ) that has since retired from the Board.  A copy of the hearing transcript is associated with the record.  

In January 2012, the Board remanded the case for additional development of the record.  

The Veteran was offered an opportunity to appear for another Board hearing, before a VLJ who would ultimately decide his case.  In June 2015, the Veteran elected to appear for another Board hearing, at VA's Central Office in Washington, DC.  The hearing was scheduled for November 2015.  

During the pendency of the appeal, the RO issued a rating decision in February 2015 which increased the initial 30 percent rating to 60 percent for the restrictive ventilatory defect due to pulmonary blast trauma and shell fragment wounds of the chest, effective from April 14, 2008.  




FINDING OF FACT

On November 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal for an initial disability rating in excess of 60 percent for the service-connected restrictive ventilatory defect due to pulmonary blast trauma and shell fragment wounds of the chest is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to the issue of entitlement to an initial disability rating in excess of 60 percent for the service-connected restrictive ventilatory defect due to pulmonary blast trauma and shell fragment wounds of the chest; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


